Citation Nr: 9917888	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for Pellegrini-Stieda's 
disease of the right knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to July 
1970, and from February 1979 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The Board observes that in a February 1994 rating action, the 
RO denied the appellant's claim of entitlement to an 
increased rating for a generalized anxiety disorder.  At that 
time, the disabling rating for the appellant's service-
connected anxiety disorder was 30 percent.  The appellant 
filed a Notice of Disagreement (NOD) in March 1994, and a 
Statement of the Case (SOC) was issued in November 1994.  In 
January 1995, the appellant submitted his Substantive Appeal.  
However, the Board observes that in a May 1998 rating, the RO 
granted the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
recharacterized the appellant's service-connected generalized 
anxiety disorder as PTSD.  At that time, the RO assigned a 
100 percent disabling rating.  The Board notes that the 100 
percent disabling rating is considered a full grant of 
benefits sought on appeal.  Accordingly, this issue is not 
before the Board for appellate consideration.  

The Board further observes that in the appellant's February 
1999 hearing, the appellant raised the issue of entitlement 
to service connection for a back disability, as secondary to 
his service-connected right knee disability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.





REMAND

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In March 1985, the appellant underwent a VA examination.  At 
that time, he complained of chronic right knee pain.  The 
appellant stated that his pain increased with standing, 
driving, and prolonged walking.  The physical examination 
showed that there was no swelling, redness, increased fluid, 
or tenderness about the right knee joint.  All ligaments were 
intact with good stability.  Range of motion was normal with 
extension to zero degrees and flexion to 140 degrees.  No 
crepitance was noted on motion of the right knee joint, and 
there was no muscular atrophy or weakness in the lower 
extremities.  An x-ray was interpreted as showing suspect 
Pellegrini-Stieda calcification or ossification, with no 
acute fracture or other significant abnormality.  Following 
the physical examination and a review of the appellant's x-
rays, the examiner diagnosed the appellant with Pellegrini 
Stieda's disease of the right knee which was symptomatic and 
chronic.  

A VA examination was conducted in March 1991.  At that time, 
the appellant complained that he had had symptoms of pain, 
swelling, and giving way in the right knee since 1979.  The 
physical examination showed that the appellant had a full 
range of motion from zero to 145 degrees of flexion.  There 
was mild to moderate tenderness over the medial collateral 
ligament, and there was also mild tenderness over the medial 
joint line.  McMurray's test was negative and the lateral 
joint line was non-tender.  There was mild crepitus in the 
patellofemoral joint on terminal extension.  An x-ray of the 
appellant's right knee was interpreted as showing mild 
calcification in the superior aspect of the medial collateral 
ligament.  There were no degenerative changes in the joint.  
The diagnoses included the following: (1) Pellegrini-Stieda's 
calcification of the medial collateral ligament, with 
recurrent synovitis, which was moderately symptomatic, and 
(2) quadriceps atrophy, right thigh, which was moderately 
symptomatic.  

In November 1993, the appellant underwent a VA examination.  
At that time, he complained that walking, climbing, and 
running more than 50 yards aggravated his right knee pain.  
The physical examination showed that the appellant had a full 
range of motion on zero degrees extension and 145 degrees 
flexion.  McMurray's sign was negative bilaterally.  There 
was minimal chondromalacia felt under the right patella on 
stress.  The appellant had pain on palpation at the origin of 
the superficial fibers of the medial collateral ligament, 
which was at the flare of the medial femoral condyle.  The 
appellant also had pain on palpation of the deep fibers of 
the medial collateral ligament at the more distal femur and 
proximal tibial plateau.  There was no loss of stability in 
the ligaments of the right knee, and the anterior cruciate 
ligament appeared to be normal.  An x-ray of the appellant's 
right knee was interpreted as showing no evidence of a 
fracture.  There was some spurring at the superior aspect of 
the medial femoral condyle.  Following the physical 
examination and a review of the appellant's x-ray, the 
examiner diagnosed the appellant with Pellegrini-Stieda's 
disease of the right knee which was mildly symptomatic.  An 
addendum to the examination report reflects that according to 
the examiner, the appellant was most likely going to need 
anti-inflammatory medications for a prolonged period of time.  

The appellant underwent a second VA examination in November 
1993.  At that time, the examiner noted that the appellant's 
extremities had a full range of motion with good and equal 
bilateral peripheral pulsations.  There was no edema and 
there was tenderness on palpation of the patellar ligament on 
the right.  The diagnosis was of Pellegrini-Stieda's disease 
of the right knee.  

Outpatient treatment records from the Houston VA Medical 
Center (VAMC), from December 1992 to January 1994, show 
intermittent treatment for the appellant's right knee 
disability.  The records reflect that in February 1993, the 
appellant was treated after complaining of chronic pain in 
his right knee.  At that time, he stated that he was taking 
medicine to relieve his right knee pain.  According to the 
appellant, he had "good relief" from the pain for his day-
to-day activities, but if he ran one quarter of a mile or 
walked a long distance, he would have pain for three days.  
The appellant denied any swelling or locking.  He noted that 
his right knee pain was worsening.  The physical examination 
showed that there was no swelling and that the appellant had 
a full range of motion.  McMurray's test was negative and the 
appellant's patella was tender to palpation.  Patello-femoral 
crepitus was noted.  The impression was of patella tracking 
problems.  

In April 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic right knee 
pain.  (T.8).  He stated that his right knee swelled with 
increased activity, such as prolonged walking, and that his 
knee swelled approximately three to four times a week.  
(T.8,9).  The appellant indicated that occasionally, he felt 
as if he was going to fall and he had to "catch" himself.  
(T.9).  According to the appellant, on those occasions, his 
knee became completely "loose."  (Id.).  The appellant 
reported that his right knee locked "very seldomly" and 
that it clicked a lot when he moved.  (T.10).  He revealed 
that due to his right knee pain, he was "doing a lot less 
physical exertion."  (Id.).  

In March 1998, the appellant underwent a VA examination which 
was conducted by D.V., M.D.  At that time, the appellant 
stated that he had constant right knee pain which was 
primarily down along the right medial aspect of the joint.  
According to the appellant, he took medication to relieve his 
pain.  He denied any locking, catching, giving way, or 
swelling.  

The physical examination showed that the appellant's right 
knee was normal with no effusion or instability, and that the 
appellant had a full range of motion.  There was minimal pain 
on palpation of the medial joint line, and there was no pain 
to palpation about the patellofemoral joint.  There was no 
anterior posterior drawer or anterior Lachman's, and there 
was also no varus or valgus stress.  X-ray evaluation showed 
some mild degenerative changes of the medial femoral condyle.  
The impression was of right knee pain which was minimally to 
moderately symptomatic.  

In February 1999, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that he suffered from 
chronic right knee pain.  (T.3).  The appellant stated that 
for the last five to six years, he had been receiving medical 
care for his right knee disability from the VAMC in Lufkin, 
Texas.  (Id.).  He indicated that he currently took 
medication to relieve his right knee pain.  (T.4).  According 
to the appellant, his right knee pain worsened with walking, 
climbing, and running.  (T.5).  The appellant noted that 
there were occasions when his knee made a "popping" sound 
when he moved or flexed it.  (Id.).  He testified that his 
right knee would also swell upon increased activity.  (Id.).  
The appellant noted that the VAMC had given him a knee brace 
to wear and that he wore it intermittently.  (T.6,7).  The 
appellant reported that his right knee pain had worsened 
since his last VA examination in March 1998.  (T.10).  
Moreover, the appellant contended that his March 1998 VA 
examination was essentially inadequate because the 
examination consisted of eight minutes of questions and two 
minutes of examination.  (T.12).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals 
(hereinafter the "Court")), has held that when a diagnostic 
code is predicated on loss of range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain on use of due to flare-ups.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Among the diagnostic codes applicable to 
this case, Diagnostic Codes 5260 and 5261 are based on range 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (1998).  Accordingly, the Board finds that the above 
jurisprudence is applicable to the case at hand.  

In the instant case, the appellant has complained of chronic 
pain in his right knee, aggravated by walking, climbing, and 
running.  The appellant has further maintained that he has 
intermittent right knee swelling and occasional catching.  
Notwithstanding the appellant's complaints, no examiner has 
adequately addressed the appellant's functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45.  
Moreover, the Board observes that in the appellant's February 
1999 hearing, the appellant indicated that his right knee 
pain had worsened since his most recent VA examination in 
March 1998.  (T.10).  Therefore, the Board believes that a 
current examination is warranted.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  The Board notes that statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim includes a contemporaneous and thorough 
examination when appropriate.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

In addition, the Board further observes that in the 
appellant's February 1999 hearing at the Board, the appellant 
testified that for the last five to six years, he had been 
receiving medical care for his right knee disability from the 
VAMC in Lufkin, Texas.  (T.3).  The Board notes that a review 
of the claims file is negative for any outpatient treatment 
reports from the Lufkin VAMC.  Therefore, the Board is of the 
opinion that another VA examination, as specified in greater 
detail below, should be performed.

Accordingly, the appellant's claim is REMANDED for the 
following actions:  

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his right knee disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
outpatient treatment records from the 
VAMC in Lufkin, Texas.  

2.  Thereafter, the RO should schedule 
the appellant for a VA examination by a 
board certified orthopedist, if 
available, to evaluate the appellant's 
service-connected right knee disability.  
The VA examination is to be conducted by 
a physician other than Dr. D.V., the 
physician who had conducted the 
appellant's March 1998 VA examination, if 
possible.  All indicated studies should 
be performed, including, but not limited 
to, range of motion studies of the knees 
and x-rays.  The examiner should describe 
in degrees of excursion any limitation of 
motion of the right knee.  The examiner 
is also requested to: (1) express an 
opinion as to whether pain could 
significantly limit the functional 
ability of the right knee during flare-
ups (if claimed), or when the right knee 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
right knee disability, the appellant 
exhibits any weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The claims folder should 
be provided to the examiner for review 
prior to the examination.  A complete 
rationale should be given for all 
opinions and conclusions expressed.   

3.  The RO should then review the 
examination report and determine if it is 
adequate for rating purposes and in 
compliance with this remand.  If not, it 
should be returned for corrective action.  
Thereafter, the RO should then 
readjudicate the issue of entitlement to 
an increased rating for Pellegrini-
Stieda's disease of the right knee, 
taking into account the Court's decision 
in DeLuca v. Brown.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
taken no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










